Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-2, 4-12, and 14-18 are pending. Claims 1 and 11 are the independent claims. Claims 1, 4-5, 11, and 14-15 have been amended. Claims 3 and 13 have been cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 01/14/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/12/2021 have been considered by the examiner. 
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 01/14/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 3 and 13 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim objection to claims 5 and 15, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objections to claims 5 and 15 have been withdrawn. 
With respect to the provisional claim rejections of claims 1, 3-4, 6-8, 11, 13-14, and 16-17 on the ground of nonstatutory double patenting, applicant’s “Amendment and Remarks” have been fully considered. Normally, the filing of the terminal disclaimer would be sufficient to have the provisional rejection withdrawn. However, it appears that the terminal disclaimer filed on 01/14/2021 has been disapproved. Therefore provisional claim rejections of claims 1, 3-4, 6-8, 11, 13-14, and 16-17 on the ground of nonstatutory double patenting remain.

Applicant argues that Zhang fails to disclose or teach “training, via a processor, a predictive algorithm based, at least in part, on a statistical analysis of minima of the historical battery voltage data" and "generating, via the processor, a prediction of a health of the target battery Application No.: 17/072,2266 Docket No.: G0885.70009US08Amendment dated January 14, 2021Reply to Office Action of December 18, 2020based, at least in part, on the predictive algorithm and a minimum of the target battery voltage data" recited in claim 1 and relatively similarly recited in previously presented claim 3. For the record, previously presented claim 3 only recited that the training step include a plurality of minimum battery voltages, not the generating step as is now recited in claim 1. However the amended independent claim 1 is still covered by the prior art of reference. In ¶20, Zhang discloses that “the battery voltage and engine cranking speed data are monitored and recorded from each of the plurality of batteries tested during each engine cranking phase”. Not only would the data recorded in this interval include a maximum and a minimum and the data is used for the training, but additionally, as the applicant points out, that “A maximum and a minimum of each input data signal are saved.” This is the written description pertaining to step 31 of the process shown in figure 2, which illustrates the process for training the predictive algorithm. The claimed limitation is, specifically, that the “training be based at least in part” (emphasis added), for which the broadest reasonable interpretation includes being involved in any way during the process.
With respect to the claim rejections of claims 1-2, 4-12, and 14-18 under 35 U.S.C. § 102 and 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term Geotab® Go™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The Office notes that it appears that the application is in compliance with these requirements, but the lengthy specification has not been checked to the extent necessary to determine the presence of all occurrences of this terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Drawings
The lengthy drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-8, 11, 13-14, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/225,675 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards effectively identical limitations with the exception of training the predictive algorithm based, at least in part, on a statistical analysis of a historical set of battery data. The primary reference of record for the reference application, Zhang et al. (US 2009/0326841 A1), also teaches training the predictive algorithm based, at least in part, on a statistical analysis of a historical battery data (Zhang figures 1-2 and ¶5-7, 17-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the historical ignition on data" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Due to the amendments, “historical ignition-on data” has been previously introduced in the claims, but “historical ignition on data” has not. For the purpose of examination, the limitation will be interpreted as “historical ignition-on data”.
	Claim 15 contains similarly recited limitations and is rejected under the same rationale.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhang et al. (US 2009/0326841 A1).
Regarding claim 1, Zhang discloses method of monitoring a target battery of a target vehicle (Zhang abstract), the method comprising: receiving historical battery voltage data associated with batteries of one or more vehicles during a plurality of cranking events of the one or more vehicles (Zhang figure 2 and ¶17-20); training, via a processor, a predictive algorithm based, at least in part, on a statistical analysis of minima of the historical battery voltage data (Zhang figures 1-4 and ¶5-7, 17-23); receiving target battery voltage data associated with the target battery during a target cranking event of the target vehicle (Zhang figures 2-6 and ¶5-7, 15-16, 20, 24-25); and generating, via the processor, a prediction of a health of the target battery based, at least in part, on the predictive algorithm and a minimum of the target battery voltage data (Zhang figures 2-7 and ¶5-7, 15-16, 20, 26-29).
Regarding claim 5, Zhang discloses further comprising receiving historical ignition-on data, wherein training the predictive algorithm includes training the predictive algorithm based, at least in part, on the historical ignition on data (Zhang ¶5-7, 17-20).

Regarding claim 7, Zhang discloses wherein generating the prediction of the health of the target battery based, at least in part, on the environmental condition comprises generating the prediction of the health of the target battery based, at least in part, on temperature (Zhang figure 1 and ¶15, 21, 27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0326841 A1) in view of Pajovic et al. (US 2019/0025379 A1).
Regarding claim 2, Zhang does not explicitly state wherein the one or more vehicles comprises the target vehicle.
Pajovic teaches wherein the one or more vehicles comprises the target vehicle (Pajovic ¶7, 41-42, 61, 64, 103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the training and predicting method, as described by Zhang, to include the target vehicle in the one or more vehicles whose historical data is used for training, because using the actual vehicle’s data creates a more robust method of training and prediction. It allows the method to retrain the classifier throughout the life of the target vehicle during operation, which helps the method account for changes in battery function due to age and other factors (Pajovic ¶7, 41-42, 61, 64, 103). Also using data from the actual vehicle would provide for a more relevant 
Regarding claim 4, Zhang does disclose the use of statistical analysis in this step (Zhang ¶5), but does not explicitly state wherein training the predictive algorithm based, at least in part, on the statistical analysis of the minima of the historical battery voltage data comprises training the predictive algorithm based, at least in part, on a variance in the minima of the historical battery voltage data.  
Pajovic teaches wherein training the predictive algorithm based, at least in part, on the plurality of minimum battery voltages comprises training the predictive algorithm based, at least in part, on a variance in the plurality of minimum battery voltages (Pajovic abstract and ¶12-14, 46-47, 51-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the training and predicting method, as described by Zhang, to use the variance of the battery data, as taught by Pajovic, because the method already uses a statistical analysis (Zhang ¶5) and variance is very a common and useful, statistically relevant piece of data. Variance is often used as a measure of error or, alternatively, confidence in a data set and any set of data modeled with a normal distribution has a variance tied to that data set. So it would be obvious that a statistical analysis of a normal distribution of data would be based, at least in part, on the variance of that data.
Regarding claim 9, although Zhang discloses that the target battery data is “recorded” (Zhang ¶15), Zhang does not explicitly state further comprising logging the target battery data in memory.  
Pajovic teaches further comprising logging the target battery data in memory (Pajovic figures 1C and 10 and ¶13-14, 46, 49, 56, 103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the training and predicting method, as described by Zhang, to log the battery data in memory, as taught by Pajovic, because this creates a more robust system by allowing the data to be used in the future. Without storing the data, the system can only perform instantaneous calculations with the data from the sensors. It is impractical for a processing .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0326841 A1) in view of Roumi et al. (US 2017/0108552 A1).
Regarding claim 10, Zhang does not explicitly state further comprising providing a recommendation for maintenance based, at least in part, on the prediction of the health of the target battery.  
	Roumi teaches further comprising providing a recommendation for maintenance based, at least in part, on the prediction of the health of the target battery (Roumi ¶43, 58, 78, 203, 240, 242, 267). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the training and predicting method, as described by Zhang, to include a recommendation for maintenance, as taught by Roumi, because it improves the safety of the driver and passengers and improves the overall function of the vehicle. A faulty or dysfunctional battery that is not properly maintained or replaced is a hazard to the occupants of the vehicle and may prevent the vehicle from starting properly, so it is obvious that, if the method predicts that the battery’s health is not or soon won’t be in sufficient working order, the battery should be replaced or be provided with some type of scheduled maintenance to ensure continuous, proper operation of the vehicle.
Claims 8, 11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0326841 A1) in view of Berkobin et al. (US 2011/0082621 A1).
Regarding claim 8, Zhang does not explicitly state wherein receiving the target battery data comprises receiving the target battery data from a telematics system of the target vehicle.  

With respect to claim 11: all limitations have been examined with respect to the method in claim 1, with the exception of wherein the system comprises a telematics hardware device including a processor, memory, firmware, and communications capability; and a remote device including a processor, memory, software, and communications capability performing the steps of the method, wherein the telematics hardware device is configured to monitor the target battery of the target vehicle, log target battery data, and communicate a log including the target battery data to the remote device.
Berkobin teaches wherein the system comprises a telematics hardware device including a processor, memory, firmware, and communications capability; and a remote device including a processor, memory, software, and communications capability performing the steps of the method, wherein the telematics hardware device is configured to monitor the target battery of the target vehicle, log target battery data, and communicate a log including the target battery data to the remote device (Berkobin ¶15-18, 22-23, 31, 40, 45, 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the battery monitoring system, as described by Zhang, to include receiving the necessary data from a telematics device, as 
The system taught/disclosed in claim 11 is clearly directed towards performing the method of claim 1. Therefore claim 11 is rejected under the same rationale.
With respect to claims 13 and 15-17: all limitations have been examined with respect to the method in claims 3 and 5-7 and the system of claim 11. The system taught/disclosed in claims 15-17 is clearly directed towards performing the method of claims 3 and 5-7. Therefore claims 13 and 15-17 are rejected under the same rationale.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0326841 A1) in view of Berkobin et al. (US 2011/0082621 A1) and further in view of Pajovic et al. (US 2019/0025379 A1).
With respect to claims 12 and 14: all limitations have been examined with respect to the method in claims 2 and 4 and the system of claim 11. The system taught/disclosed in claims 12 and 14 is clearly directed towards performing the method of claims 2 and 4. Therefore claims 12 and 14 are rejected under the same rationale.
18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0326841 A1) in view of Berkobin et al. (US 2011/0082621 A1) and further in view of Roumi et al. (US 2017/0108552 A1).
With respect to claim 18: all limitations have been examined with respect to the method in claim 10 and the system of claim 11. The system taught/disclosed in claim 18 is clearly directed towards performing the method of claim 10. Therefore claim 18 is rejected under the same rationale.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        February 13, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669